                        Case
                        Case 1:18-cv-10372-LAP
                             1:18-cv-10372-LAP Document
                                               Document 13
                                                        12 Filed
                                                           Filed 11/13/18
                                                                 11/12/18 Page
                                                                          Page 1
                                                                               1 of
                                                                                 of 1
                                                                                    1
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                   United States District Court, Southern District of New York
DOCKET NO.                          DATE FILED
      1:18-cv-10372                           11/8/2018
PLAINTIFF                                                                             DEFENDANT
UNITED FEDERATION OF CHURCHES LLC                                                     NETFLIX, INC. and
d/b/a THE SATANIC TEMPLE                                                              WARNER BROS. ENTERTAINMENT INC.,



       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 VA 2-116-092                       Statute of Baphomet with Children                                              United Federation of Churches LLC

2 VA 0002124601                      Statute of Baphomet with Children                                              United Federation of Churches LLC

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
         11/8/2018                           G Amendment                 G Answer               G Cross Bill             G
                                                                                                                         ✔ Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1 VA 2-116-092                       Statute of Baphomet with Children                                              United Federation of Churches LLC

2 VA 0002124601                      Statute of Baphomet with Children                                              United Federation of Churches LLC

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                              DATE

                 Ruby J. Krajick                                                      /S/ P. NEPTUNE                                      11/13/2018
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
